 In the Matter of INTERNATIONALFREIGHTINGCORP.,et al. andINTER-NATIONAL SEAMEN'S UNION OF AMERICAIn the Matter Of PANAMA MAILSTEAMSHIPCOMPANYandNATIONALMARITIMEUNION OF AMERICACases Nos. R-159 and R-236AMENDMENT TO DECISION AND DIRECTION OFELECTIONSNovember 10, 1937On September 17, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above entitled cases.The Direction of Elections directed thatelectionsbe held among the unlicensed.seamen2employed on all typesof craft operating in or out of Atlantic and Gulf ports by the com-panies named.Since theissuanceof this Decision, International Seamen's Unionof America, International Maritime Union of America, and a ma-jority of the companies involved have requested the Board to amenditsDecision and Direction of Elections by excluding unlicensed sea-men employed on craft operated in harbors only. International Sea-men's Union had requested at the hearing that such employees beexcluded and substantially the same position had been taken by In-ternational Longshoremen's Association, an intervenor in the hearing.The Board having further considered the matter, in view of theserequests, hereby amends its Decision and Direction of Elections inthe above entitled cases by directing that unlicensed seamen employedon craft operated in harbors only shall not be included in the electionsto be held inthese cases.13 N. L R B 692.2With some exceptions not necessary to be considered herein.111